Title: From Thomas Jefferson to Charles Willson Peale, 9 April 1805
From: Jefferson, Thomas
To: Peale, Charles Willson


                  
                     Dear Sir 
                     
                     Monticello. Apr. 9. 05.
                  
                  My letter of the 5th. had been written but not sent off when I recieved yours of Mar. 30. with the new penbar. this finds me so near my departure for Washington that all is now hurry. I have not time therefore to change the penbars for trying the Diagonal writing; & I should not be without fear of deranging the machine, & losing the use of it while I yet stay & while I have much to write. I have no doubt however from what I see as well as from your information that the medium sized polygraph (such as I now write with) may be made to write on either 4to. or 8vo. paper. but while one is at their stationary post, the large size is most convenient, & for travelling the Minimum is all important. I adhere therefore to the model I shall forward you for my travelling Polygraph. I find no inconvenience in using the 8vo. paper in ordinary, & if one has to write to a punctilious correspondent, who might consider his dignity implicated in the size of the paper on which he is addressed, one may write an 8vo. page on a 4to. sheet as I do now, which leaves a good margin for dignity. the desk-polygraph shall be sent by water. the one I now write on, with my model I will carry on to Washington & forward thence by the stage. the new pen-bar shall be returned with the one or the other as I find it pack best. Accept my friendly salutations.
                  
                     Th: Jefferson
                     
                  
               